Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/18/2022, with respect to the rejections of claims 1, 5-10, 12-14, 17, 21-26 and 28-30 under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  New claims 33-34 raise new issues under 35 U.S.C. 101 that will be addressed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 33-34 are drawn to a computer readable storage medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.

Allowable Subject Matter
Claims 1-5, 8, 12-14, 17-21, 24 and 28-30 are allowed.
Regarding claim 1, the prior art fails to disclose or fairly suggest a detection device, comprising: at least one antenna configured to receive electromagnetic signals from a plurality of antennae located within an interior of a vehicle, at least one controller circuit communicatively coupled with the at least one antenna and configured to: identify a driver zone that includes a front driver seat of the vehicle and a front passenger seat of the vehicle, the front passenger seat being adjacent to the front driver seat of the vehicle; identify a reduced driver zone within the vehicle that excludes the front passenger seat; determine, based on the electromagnetic signals received by the at least one antenna, a position of a communication device within the interior of the vehicle relative to locations of the plurality of antennae; detect whether the front passenger seat is occupied; detect whether the communication device is within the driver zone or the reduced driver zone; and responsive to detecting that the front passenger seat is unoccupied and that the communication device is within the driver zone, inhibit at least some function of the communication device.
Regarding claim 17, the prior art fails to disclose or fairly suggest a method of using a detection device, comprising: identifying a driver zone that includes a front driver seat of a vehicle and a front passenger seat of the vehicle, the front passenger seat being adjacent to the front driver seat of the vehicle; identifying a reduced driver zone within the vehicle that excludes the front passenger seat; receiving, with an antenna, electromagnetic signals from a plurality of antennae located within an interior of a vehicle; the antenna communicatively coupled with at least one controller circuit; the at least one controller circuit included in at least one detection module that is communicatively coupled with a communication device; determining, with the at least one controller circuit and based on the electromagnetic signals received by the antenna, a position of the communication device within the interior of the vehicle relative to locations of the plurality of antennae; detecting whether the front passenger seat is occupied; detecting whether the communication device is within the driver zone or the reduced driver zone; and responsive to detecting that the front passenger seat is unoccupied and that the communication device is within the driver zone, inhibiting at least some function of the communication device.
Dependent claims 2-5, 8, 12-14, 18-21, 24 and 28-30 are allowed with their base claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687